DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“comprising the steps of;” in line 2 should read “the method comprising the steps of:”.
lines 3-4 of claim 1 should be replaced with the following: “providing a compostable container with a sealing lip and a compostable lidding material,”.
“material and,” in line 5 should read “material,”.
“container and,” in line 7 should read “container,”.
“the cut is” in line 8 should read “the at least one cut is”.
“the cut,” in line 10 should read “the at least one cut,”.
“material and,” in lines 11-12 should read “material, and”.
“seal and,” in line 14 should read “seal,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the lidding material" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a lidding material”.
Regarding claim 1, the term "may" in lines 15, 16, and 17 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 1, the phrase "or some other type of welding" in line 18 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or some other type of welding"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
For examination purposes, the examiner is interpreting lines 15-19 of claim 1 as if they instead read: “wherein the compostable lidding material contains several cuts, each cut is folded to create a first portion of the compostable lidding material which overlaps a second portion of the compostable lidding material, the welding is ultrasonic welding or thermal welding, and the seal thereby created is resistant to delamination.”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 2017/0043943), hereinafter Lamb, in view of Bartkow (US 2016/0152388).
Regarding claim 1, Lamb discloses a method of sealing a compostable container (10 in Figure 2) by deforming a portion of a lidding material (18 in Figures 2-4), comprising the steps of:
providing a compostable container (10) with a sealing lip (34 in Figure 3A) and a compostable lidding material (18) (Paragraph 0054),
placing the compostable lidding material (18) on top of the sealing lip (34) of the compostable container (10) (as shown in Figures 2 and 3A, Paragraph 0054 lines 19-21),
welding the compostable lidding material (18) to the sealing lip (34) of the compostable container (10) to create a seal (Paragraph 0054 lines 33-35),
wherein the welding is thermal welding (Paragraph 0054 lines 33-41), the seal thereby created is resistant to delamination (the heat seal between 18 and 34 is inherently resistant to delamination at least to some extent, Paragraph 0054 lines 35-41).
However, Lamb does not disclose: cutting at least one cut in the compostable lidding material before placing the compostable lidding material on top of the sealing lip; folding the cut compostable lidding material, such that a first edge of the cut is located over at least a portion of the compostable lidding material extending from a second edge of the cut, to create a first portion of the compostable lidding material which overlaps a second portion of the compostable lidding material; wherein the compostable lidding material contains several cuts, and each cut is folded to create a first portion of the compostable lidding material which overlaps a second portion of the compostable lidding material.
Bartkow teaches that it was known to: cut at least one cut (68 in Figure 3) in a compostable lidding material (60 in Figures 3-5) before placing the compostable lidding material (60) on top of a sealing lip (top end of container G in Figure 4, on top of which lidding material 60 is placed) of a container (G in Figures 4 and 5) (it is clear when Figures 3-5 are viewed in relation to one another that lidding material 60 is pre-cut before being placed on container G, Paragraphs 0132-0135), and fold the cut compostable lidding material (60), such that a first edge of the cut (68) is located over at least a portion of the compostable lidding material (60) extending from a second edge of the cut (68) (apparent when Figures 3-5 are viewed in relation to one another, Paragraphs 0135 and 0136), to create a first portion (shown in an annotated version of Figure 5 of Bartkow, hereinafter Figure 5x, below) of the compostable lidding material (60) which overlaps a second portion (shown in Figure 5x below) of the compostable lidding material (apparent from Figure 5x below), wherein the compostable lidding material (60) contains several cuts (the plurality of curved cuts 68 shown in Figure 3), and each cut (68) is folded to create a first portion (similar to the “first portion” shown in Figure 5x below) of the compostable lidding material (60) which overlaps a second portion (similar to the “second portion” shown in Figure 5x below) of the compostable lidding material (clear when Figures 3-5 are viewed in relation to one another, Paragraphs 0135 and 0136), in order to allow a user to easily, tightly, securely, and firmly collapse the lidding material (60) about the container (G) and conform the lidding material (60) to the container (G) (Paragraphs 0136, 0135, 0133, 0126, and 0130).

    PNG
    media_image1.png
    809
    939
    media_image1.png
    Greyscale

Figure 5x: an annotated version of Figure 5 of Bartkow
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lamb to incorporate the teachings of Bartkow by: cutting at least one cut in the compostable lidding material (18 of Lamb) before placing the compostable lidding material on top of the sealing lip (34 of Lamb), and folding the cut compostable lidding material, such that a first edge of the cut is located over at least a portion of the compostable lidding material extending from a second edge of the cut, to create a first portion of the compostable lidding material which overlaps a second portion of the compostable lidding material, wherein the compostable lidding material contains several cuts, and each cut is folded to create a first portion of the compostable lidding material which overlaps a second portion of the compostable lidding material, because doing so would allow a user to easily, tightly, securely, and firmly collapse the lidding material about the container and conform the lidding material to the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:30AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731